DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 18, 2022 has been entered.
 	Claims 17-24 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on March 18, 2022 have been fully considered. 
	Objection to the Abstract
	Applicant argues that the objection to the abstract should be withdrawn in view of the submission of an amended abstract with the response (Remarks, page 8).
	This argument was persuasive. The objection has been withdrawn. 
	Objections to the Substitute Specification 
	Applicant argues that the objections should be withdrawn (Remarks, pages 8-9). In particular, Applicant argues that the objection concerning the format of the sequence identifiers is correct in the originally filed specification and the substitute specification of January 5, 2017 (Remarks, page 8). Applicant also argues that the specification has been amended such that the trademarks/trade names therein are appropriately identified (Remarks, page 9).
	These arguments were persuasive in part. The objection concerning the format of the sequence identifiers has been withdrawn in view of the substitute specification filed with the response. The objection concerning trademarks/trade names has been maintained, though, because AMPURE on page 60 and TWEEN on page 64 require appropriate identification (i.e., capitalizing each letter or adding the appropriate symbol in the manner discussed in MPEP 608.01(v)). 
	Claim Objections
	Applicant argues that the objections to claims 17-19 and 22 should be withdrawn in view of the amendments to those claims (Remarks, pages 10-11).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 17-24 under pre-AIA  35 U.S.C. 112, first paragraph (new matter)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 17 (Remarks, page 13). 	This argument was persuasive. The rejection has been withdrawn. Applicant’s additional arguments on page 12 of the Remarks have been considered, but they are moot since the rejection was withdrawn in view of the amendments to claim 17.
	Rejection of claims 17-24 under pre-AIA  35 U.S.C. 112, second paragraph 
	Applicant argues that the rejection should be withdrawn in view of the claim amendments, which remove “linear expression matrix” from claim 17, amend the description in lines 1-2 of claim 18 concerning the 3’ primers, and amend claims 18-24 to no longer depend from a canceled claim (Remarks, pages 14-15).
	These arguments were persuasive. The rejection has been withdrawn. 
	Rejection of claims 18-24 under pre-AIA  35 U.S.C. 112, fourth paragraph 
	Applicant argues that the rejection should be withdrawn because each of claims 18-24 has been amended to no longer depend from a canceled claim (Remarks, page 15).
	This argument was persuasive. The rejection has been withdrawn. 

Specification
4.	The substitute specification filed on March 18, 2022 has been entered.
	The substitute specification is objected to because of the following informalities:
	(A) the continuity information in the first paragraph should be updated to state that prior-filed Application Serial No. 13/202,446 has issued as US 9,399,670;
	(B) the amino acid sequences “ELLG” and “EFLG” on page 12 require identification with the appropriate sequence identifier per 37 CFR 1.821; 1 and
	(C) AMPURE on page 60 and TWEEN on page 64 require proper identification as trademarks/trade names in accordance with MPEP 608.01(v).

Claim Objections
5.	Claim 17 is objected to because of the following informalities:
(1) Replacing each instance of “at least one of SEQ ID NO:….or SEQ ID NO:…” with “at least one of SEQ ID NO:….and SEQ ID NO:….” is suggested. To illustrate, in the first PCR recited in line 5 of step (b)(i), replacing “at least one of SEQ ID NO: 05 or SEQ ID NO: 06” with “at least one of SEQ ID NO: 05 and SEQ ID NO: 06” is suggested. The same suggestion applies to the following portions of claim 17: (i) lines 6, 8, 12, and 21 of step (b)(i); (ii) lines 9-11, 14, and 15 of step (b)(ii); and (iii) lines 8, 11, 15, 18, 22, 23, 25, 27, and 31 of step (b)(iii);
	(2) inserting the word “either” before “SEQ ID NO: 70” in step (b)(ii) is suggested to improve clarity; and 
	(3) replacing “region into an expressible set of combined nucleic acids” in the last three lines of step (c) with “region, thereby forming an expressible set of combined nucleic acids” is suggested to improve clarity.
	Claims 18-24 are also objected to by way of their dependency on claim 17.
	Claim 20 is also objected to because of the following informalities. Replacing “the first step” in line 2 with “a first step” is suggested.

Conclusion
6.	No claims are currently allowable. 
The claims are free of the prior art for the reasons set forth in the Non-Final Rejection mailed on December 14, 2018. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and no new rejections are set forth. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Based on the specification amendment filed on January 6, 2020, it appears that the ELLG and EFLG amino acid sequences on page 12 are present at amino acids 116-119 of SEQ ID NO: 1 and at amino acids 113-116 of SEQ ID NO: 2, respectively. If this is correct, Applicant could amend the specification accordingly (see MPEP 2422.01 V).